DETAILED ACTION
This action is in response to communications filed on 11/24/2020.  Claims 1 & 26 have been amended.  Claims 16-25 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 15 & 26- 32 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1- 15 & 26- 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 & 26- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2018/0040163 A1) in view of Sheng (US 20170295579 A1).


As per claim 1, Donnelly discloses: an apparatus for performing a compute task, comprising:
a communication interface disposed in a  computer-assisted or autonomous driving (CA/AD) vehicle to receive the compute task, wherein the compute task is part of a collection of distributed compute tasks that are assigned to the CA/AD vehicle and other compute apparatuses and each compute task is assigned based at least in part on resources available to the CA/AD vehicle and to the other computer apparatuses (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18 & 76); and
a processing unit disposed in the CA/AD vehicle, and coupled to the communication interface to receive the compute task from the communication interface and to perform the compute task using, at least in part, the available resources of the CA/AD vehicle, wherein the processing unit is further to perform, prior to the assignment of the compute task, a continuous or periodic analysis of sensor data relating to environmental conditions of areas around or adjacent to the CA/AD vehicle to determine the available resources of the CA/AD vehicle, and report the determined available resources of the CA/AD vehicle to an assignor of the compute task (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 76).
However, Donnelly does not appear to explicitly disclose wherein the processing unit is further to receive historical information from at least one other CA/AD vehicle and to analyze the historical information to predict an availability of the resources of the at least one other CA/AD vehicles to assist in pairing the CA/AD vehicles to jointly perform the compute task.
Nevertheless, the use of resources from nearby computing devices/vehicles in order to perform a task was well known in the art, as is evident by the disclosure of Sheng (see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147 “resource allocation and optimization”).

Motivation for combining Sheng with Donnelly not only comes from knowledge well known in the art but also from (sheng see at least par. 3- 20). 
Both Donnelly and Sheng disclose claim 2: wherein at least one of the other computer apparatuses is another CA/AD vehicle included in a plurality of CA/AD vehicles (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 3: wherein the resources available to the CA/AD vehicle and the at least one other CA/AD vehicle include compute system resources and/or sensor data resources (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 4: wherein the compute system resources include a selected one or more of available computational power, storage, and trusted hardware and information related to the compute system resources are included in a compute system resource profile of a corresponding CA/AD vehicle (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
 
Both Donnelly and Sheng disclose claim 5: wherein the sensor data resources include resources related to externalities detected by sensors of the CA/AD vehicle or the at least one other CA/AD vehicle and are related to network connectivity, location, predictable location, and wherein information related to the sensor data resources are included in a sensor data resource profile of a corresponding CA/AD vehicle (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 6: wherein the communication interface to form a network with the at least one other CA/AD vehicle based at least in part on a predictable physical proximity to the at least one other CA/AD vehicle and a physical proximity to a high bandwidth network, and wherein the CA/AD vehicles to be assigned to a similar workload related to the compute task (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 7: wherein the resources of the CA/AD vehicles are available when the CA/AD vehicles are parked (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
 
Both Donnelly and Sheng disclose claim 8: wherein each of the CA/AD vehicles comprises a blockchain processing node to assist in amalgamating and maintaining a collective hosting profile based at least in part on resource profiles of individual CA/AD vehicles of the plurality of CA/AD vehicles (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 9: wherein the processing unit further to receive historical information from the at least one other CA/AD vehicle and to analyze the historical information to predict an availability of the resources of the at least one other CA/AD vehicles to assist in pairing the CA/AD vehicles to jointly perform the compute tasks (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 10: wherein the processing unit is to register a hosting profile, based at least in part on collective resources and the historical information with an external server, to indicate that the plurality of CA/AD vehicles is available to receive a workload from a customer (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 

Both Donnelly and Sheng disclose claim 11: wherein the processing unit is further to partition resources of the plurality to indicate that the group is available to support a plurality of workloads (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 12: wherein the plurality of workloads corresponds to a plurality of containers, each container encapsulating a corresponding workload (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 13: wherein the apparatus is a computer-assisted or autonomous driving system disposed in the CA/AD vehicle, and further is coupled to receive sensor data, via the communication interface, from sensors of the CA/AD vehicle related to the 39Attorney Docket No. 127075-238771 (AA2830-US)Date of Transmission: June 29, 2018 availability of the CA/AD resources, and wherein the sensor data comprises at least one of camera data, RADAR data, light detection and ranging (LIDAR) data, radiation temperature data, or Global Positioning System data (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 14: wherein the apparatus is the CA/AD vehicle and comprising the autonomous driving system and driving elements coupled to the autonomous driving system, (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Donnelly with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Donnelly and Sheng disclose claim 15: wherein the processing unit comprises a field- programmable gate array programmable based at least in part on a workload related to the compute task (see Donnelly at least fig. 1-8 and in particular fig.1-2, 4 & 8 and Abstract & par.17- 18, 27, 36, 45 & 75-77).
As per claims 26- 32 they list in method form substantially the same elements as those detailed in claims 1- 15 above and are therefore rejected for the same reasoning and rationale as provided above with respect to claims 1- 15.  
Claims 1-15 & 26- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al.  (US 2018/0300964 A1) in view of Sheng (US 20170295579 A1).
As per claim 1, Lakshamanan discloses: an apparatus for performing a compute task, comprising:
a communication interface disposed in a  computer-assisted or autonomous driving (CA/AD) vehicle to receive the compute task, wherein the compute task is part of a collection of distributed compute tasks that are assigned to the CA/AD vehicle and other compute apparatuses and each compute task is assigned based at least in part on resources available to the CA/AD vehicle and to the other computer apparatuses (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45); and
a processing unit disposed in the CA/AD vehicle, and coupled to the communication interface to receive the compute task from the communication interface and to perform the compute task using, at (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45).
However, Lakshamanan does not appear to explicitly disclose wherein the processing unit is further to receive historical information from at least one other CA/AD vehicle and to analyze the historical information to predict an availability of the resources of the at least one other CA/AD vehicles to assist in pairing the CA/AD vehicles to jointly perform the compute task.
Nevertheless, the use of resources from nearby computing devices/vehicles in order to perform a task was well known in the art, as is evident by the disclosure of Sheng (see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147 “resource allocation and optimization”).
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Sheng’s resource allocation and optimization methods with those of Lakshamanan’s autonomous vehicle sensing system in order to form a more dynamic and reliable communication system (i.e., by pulling in additional needed resources to complete a task). 
Motivation for combining Lakshmanan with Sheng not only comes from knowledge well known in the art but also from (sheng see at least par. 3- 20). 
Both Lakshmanan and Sheng disclose claim 2: wherein at least one of the other computer apparatuses is another CA/AD vehicle included in a plurality of CA/AD vehicles (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
 
Both Lakshmanan and Sheng disclose claim 3: wherein the resources available to the CA/AD vehicle and the at least one other CA/AD vehicle include compute system resources and/or sensor data resources (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 4: wherein the compute system resources include a selected one or more of available computational power, storage, and trusted hardware and information related to the compute system resources are included in a compute system resource profile of a corresponding CA/AD vehicle (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 5: wherein the sensor data resources include resources related to externalities detected by sensors of the CA/AD vehicle or the at least one other CA/AD vehicle and are related to network connectivity, location, predictable location, and wherein information related to the sensor data resources are included in a sensor data resource profile of a corresponding CA/AD vehicle (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 6: wherein the communication interface to form a network with the at least one other CA/AD vehicle based at least in part on a predictable physical proximity to the at least one other CA/AD vehicle and a physical proximity to a high bandwidth network, and wherein the CA/AD vehicles to be assigned to a similar workload related to the compute task (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 7: wherein the resources of the CA/AD vehicles are available when the CA/AD vehicles are parked (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 8: wherein each of the CA/AD vehicles comprises a blockchain processing node to assist in amalgamating and maintaining a collective hosting profile based at least in part on resource profiles of individual CA/AD vehicles of the plurality of CA/AD vehicles (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 9: wherein the processing unit further to receive historical information from the at least one other CA/AD vehicle and to analyze the historical information to predict an availability of the resources of the at least one other CA/AD vehicles to assist in pairing the CA/AD vehicles to jointly perform the compute tasks (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 10: wherein the processing unit is to register a hosting profile, based at least in part on collective resources and the historical information with an external server, to indicate that the plurality of CA/AD vehicles is available to receive a workload from a customer (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 11: wherein the processing unit is further to partition resources of the plurality to indicate that the group is available to support a plurality of workloads (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 12: wherein the plurality of workloads corresponds to a plurality of containers, each container encapsulating a corresponding workload (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 13: wherein the apparatus is a computer-assisted or autonomous driving system disposed in the CA/AD vehicle, and further is coupled to receive sensor data, via the communication interface, from sensors of the CA/AD vehicle related to the 39Attorney Docket No. 127075-238771 (AA2830-US)Date of Transmission: June 29, 2018 availability of the CA/AD resources, and wherein the sensor data comprises at least one of camera data, RADAR data, light detection and ranging (LIDAR) data, radiation temperature data, or Global Positioning System data (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 14: wherein the apparatus is the CA/AD vehicle and comprising the autonomous driving system and driving elements coupled to the autonomous driving system, including one or more of an engine, electric motor, braking system, drive system, wheels, transmission, and a battery (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
Both Lakshmanan and Sheng disclose claim 15: wherein the processing unit comprises a field- programmable gate array programmable based at least in part on a workload related to the compute (see Lakshamanan at least fig. 1-39 and in particular fig.1-2 & 12-22 and Abstract & par. 2-3 & 44-45 and see Sheng at least fig. 1- 19 and in particular fig. 3A, 4, 7-8, 12, 16-18 and ¶10-14, 53-57, 147).
	Motivation for combining Lakshamanan with Sheng, in the instant claim, is the same as that in claim 1 above. 
As per claims 26- 32 they list in method form substantially the same elements as those detailed in claims 1- 15 above and are therefore rejected for the same reasoning and rationale as provided above with respect to claims 1- 15.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/               Primary Examiner, Art Unit 3663